Title: From Thomas Jefferson to Justus Erich Bollmann, 4 March 1803
From: Jefferson, Thomas
To: Bollmann, Justus Erich


          
            Sir
            Washington Mar. 4. 1803.
          
          Your favor of Feb. 28. is recieved, and if the box of the wine of the quality I selected, is not reserved for your own use, I shall certainly be very glad to recieve it, and I will ask the further favor of you to import for me a gross of bottles of the same quality: for I observe that it’s price places it among those wines which are to be used pour faire bonne bouche, and not for ordinary consumption. is it designated by any particular name, or the particular place of it’s growth known?   I think it will be pleasing to you to know that Congress have given to the Marquis de la Fayette 11,500. acres of land, which may be located any where, and is probably now worth 4. or 5. times as many dollars. Accept assurances of my respect & consideration.
          
            Th: Jefferson
          
        